579 N.W.2d 374 (1998)
228 Mich. App. 363
Gerald STABLEY and Annie Stabley, Plaintiffs-Appellants,
v.
HURON-CLINTON METROPOLITAN PARK AUTHORITY and Stoney Creek Metropolitan Park, Defendants-Appellees.
Docket No. 197853.
Court of Appeals of Michigan.
Submitted January 13, 1998, at Detroit.
Decided March 3, 1998, at 9:00 a.m.
Released for Publication June 8, 1998.
*375 Robert E. Berg, Jr. and Bendure & Thomas, Sterling Heights by Mark R. Bendure and Kevin P. Kavanagh, Detroit, for Plaintiffs-Appellants.
Plunkett & Cooney, P.C. by Christine D. Oldani and Frank W. Brockert, Detroit, for Defendants-Appellees.
Before MARKMAN, P.J., and McDONALD and MARK J. CAVANAGH, JJ.
PER CURIAM.
Plaintiff Gerald Stabley[1] appeals as of right the trial court order granting defendants' motion for summary disposition pursuant to MCR 2.116(C)(7). We affirm.
The facts of this case are essentially undisputed. On May 20, 1995, plaintiff was rollerblading on a paved path in the Stoney Creek Metropolitan Park when the wheels of one of his Rollerblades became wedged in a large crack in the pavement, causing him to be thrown to the pavement. Plaintiff's injuries included a fractured left humerus, a torn rotator cuff, and the loss of three teeth.
Photographic exhibits presented to the trial court show that the path is designated as a "Hike-Bike Trail." The trail is 6.1 miles long. It meanders through the park, in some places running parallel to the road, in other locations running through the woods, and at some points crossing the road. The parties do not dispute that the place where plaintiff allegedly fell is in the wooded interior of the park.
On March 22, 1996, plaintiff commenced a negligence action against Stoney Creek Metropolitan Park and the Huron-Clinton Metropolitan Park Authority, seeking damages for his injuries. In addition, plaintiff's wife sought to recover damages for loss of consortium. Plaintiff alleged that defendants negligently maintained the trail and that he was entitled to recover for his injuries pursuant to the highway exception to governmental immunity, M.C.L. § 691.1402; M.S.A. § 3.996(102).
Defendants moved for summary disposition under MCR 2.116(C)(7) on the ground that the highway exception did not apply because the trail is not a sidewalk on a highway within the meaning of M.C.L. § 691.1401(e); M.S.A. § 3.996(101)(e). The trial court concluded that the trail is not a sidewalk within the meaning of the statute *376 and therefore granted defendants' motion for summary disposition. Plaintiff appealed.
MCR 2.116(C)(7) provides that summary disposition is proper when a claim is barred because of immunity granted by law. When reviewing a motion for summary disposition granted pursuant to MCR 2.116(C)(7), this Court must accept as true the plaintiff's well-pleaded allegations and construe them in a light most favorable to the plaintiff. The motion should not be granted unless no factual development could provide a basis for recovery. This Court reviews a summary disposition determination de novo as a question of law. MS Development, Inc. v. Auto Plaza of Woodhaven (After Remand), 220 Mich.App. 540, 545, 560 N.W.2d 62 (1996).
The highway exception is a narrowly drawn exception to the broad grant of immunity for governmental units. No action may be maintained under the highway exception unless it is clearly within the scope and meaning of the statute. Scheurman v. Dep't of Transportation, 434 Mich. 619, 630, 456 N.W.2d 66 (1990). The highway exception provides in pertinent part:
Each governmental agency having jurisdiction over a highway shall maintain the highway in reasonable repair so that it is reasonably safe and convenient for public travel. A person sustaining bodily injury... by reason of failure of a governmental agency to keep a highway under its jurisdiction in reasonable repair, and in condition reasonably fit for travel, may recover the damages suffered by him or her from the governmental agency. [M.C.L. § 691.1402(1); M.S.A. § 3.996(102)(1).]
The term "highway" encompasses "every public highway, road, and street which is open for public travel and shall include ... sidewalks ... on any highway." M.C.L. § 691.1401(e); M.S.A. § 3.996(101)(e).
Statutory interpretation is a question of law subject to review de novo on appeal. Golf Concepts v. Rochester Hills, 217 Mich.App. 21, 26, 550 N.W.2d 803 (1996). The primary goal of statutory interpretation is to ascertain and give effect to the intent of the Legislature in enacting a provision. Farrington v. Total Petroleum, Inc., 442 Mich. 201, 212, 501 N.W.2d 76 (1993). Statutory language should be construed reasonably, keeping in mind the purpose of the statute. The first criterion in determining intent is the specific language of the statute. If the statutory language is clear and unambiguous, judicial construction is neither required nor permitted, and courts must apply the statute as written. However, if reasonable minds can differ regarding the meaning of a statute, judicial construction is appropriate. Nat'l Center for Mfg. Sciences, Inc. v. Ann Arbor, 221 Mich.App. 541, 545-546, 563 N.W.2d 65 (1997).
Plaintiff argues that the trial court erred in finding that the trail at issue was not a "sidewalk" within the meaning of the highway exception to governmental immunity. The word "sidewalk" is not defined in the statute. However, simply because a phrase is undefined does not render a statute ambiguous. Rather, undefined words are given meaning as understood in common language, taking into consideration the text and subject matter relative to which they are employed. Where a statute does not define one of its terms, it is customary to look to a dictionary for a definition. Marcelle v. Taubman, 224 Mich.App. 215, 219, 568 N.W.2d 393 (1997).
According to Webster's New World Dictionary, a "sidewalk" is "a path for pedestrians, usually paved, along the side of a street." The American Heritage Dictionary: Second College Edition defines "sidewalk" as a "walk or raised path for pedestrians along the side of a road." Random House Webster's College Dictionary (1992) defines "sidewalk" as "a usu. paved walk at the side of a roadway." In Black's Law Dictionary (6th ed.), "sidewalk" is defined as "[t]hat part of a public street or highway designed for the use of pedestrians."
Furthermore, the Supreme Court has looked to definitions set forth in the Michigan Vehicle Code[2] to ascertain the meaning of terms shared by the Michigan Vehicle Code and the governmental immunity statute. See Roy v. Dep't of Transportation, 428 *377 Mich. 330, 338-340, 408 N.W.2d 783 (1987).[3] In the Michigan Vehicle Code, the term "sidewalk" is defined as "that portion of a street between the curb lines, or lateral lines of roadway, and the adjacent property lines intended for the use of pedestrians." M.C.L. § 257.60; M.S.A. § 9.1860.
There are no published Michigan cases that expressly construe the phrase "sidewalks... on any highway." However, the highway exception has been applied where the injury was sustained on a sidewalk "adjacent" to or "along" a county road. See Listanski v. Canton Twp., 452 Mich. 678, 682, 551 N.W.2d 98 (1996). Moreover, in Campbell v. Detroit, 51 Mich.App. 34, 35-36, 214 N.W.2d 337 (1973), this Court determined that a sidewalk alongside a street that had been closed for some time and was being removed for an urban renewal project was not a sidewalk "on any highway" because the street was not open for public travel, as required by the statutory definition of highway.
In light of the foregoing, we conclude that linking the word "sidewalk" with an adjacent road is in accord with the common and approved usage of the word.[4] See USAA Ins. Co. v. Houston General Ins. Co., 220 Mich.App. 386, 391, 559 N.W.2d 98 (1996). Plaintiff's fall did not occur on the portion of the trail that runs adjacent to the roadway, but rather on the portion that runs through the wooded interior of the park. Because plaintiff's fall did not occur on a pedestrian way that ran alongside a public roadway, plaintiff's fall did not occur on a "sidewalk" within the meaning of M.C.L. § 691.1401(e); M.S.A. § 3.996(101)(e). Consequently, defendants are entitled to immunity.
Plaintiff contends that it is better policy to distribute the cost of injuries occurring on negligently maintained trails to the public that uses the parks, rather than leave individuals to bear the costs of such injuries. However, the Legislature has plainly limited the imposition of governmental liability to injuries occurring at specific locations. The Legislature chose not to impose liability for injuries sustained on all paved walkways, but rather used the specific term "sidewalk." See M.C.L. § 691.1401(e); M.S.A. § 3.996(101)(e). This Court will not impose a policy-driven interpretation on the plain language of a statute when the Legislature has chosen among competing policy considerations. Verbison v. Auto Club Ins. Ass'n, 201 Mich.App. 635, 640, 506 N.W.2d 920 (1993).
Finally, plaintiff asserts that it is sufficient that portions of the 6.1-mile-long trail are on *378 a highway.[5] We disagree. Plaintiff's cause of action cannot be maintained because it is not clearly within the scope and meaning of the statute. See Scheurman, supra at 630, 456 N.W.2d 66. M.C.L. § 691.1402; M.S.A. § 3.996(102) does not offer protection to pedestrians and motorists without regard to location. Cf. Roy, supra at 341, 408 N.W.2d 783.
Affirmed.
NOTES
[1]  Annie Stabley, Gerald Stabley's wife, joins him as plaintiff. Because her loss of consortium claim is derivative and dependent on his claim, and to avoid confusion, we will refer only to plaintiff Gerald Stabley.
[2]  M.C.L. § 257.1 et seq. M.S.A. § 9.1801 et seq.
[3]  The specific issue in Roy was whether a bicycle path that was detached from, but ran parallel to, a road came within the state's duty, which was expressly limited under M.C.L. § 691.1402; M.S.A. § 3.996(102) to "the improved portion of the highway designed for vehicular travel and shall not include sidewalks, crosswalks of any other installation outside the improved portion of the highway designed for vehicular travel." Roy, supra at 333, 408 N.W.2d 783. The Supreme Court considered the similar treatment of pedestrians and bicyclists under the Michigan Vehicle Code in its analysis. Id. at 335-336, 408 N.W.2d 783. However, the Court's finding that a bicycle path is an "installation outside the improved portion of the highway designed for vehicle travel" ultimately turned on the fact that a bicycle was not a "vehicle" as defined in the Michigan Vehicle Code, M.C.L. § 257.79; M.S.A. § 9.1879, and the similarity of the Michigan Vehicle Code's definition to the commonly understood meaning of the word "vehicular" in Webster's Third New International Dictionary (1966). In the present case, the term at issue is "sidewalks." Roy does not address this term, and the limitation in M.C.L. § 691.1402(1); M.S.A. § 3.966(102)(1) for the "improved portion of the highway" does not apply to defendants. However, while Roy is not on point, we nevertheless find its analysis instructive.
[4]  Pursuant to the general rules of statutory interpretation, a statute should not be interpreted so as to render any statutory language surplusage or nugatory. Ansell v. Dep't of Commerce (On Remand), 222 Mich.App. 347, 355, 564 N.W.2d 519 (1997). With regard to "sidewalks" in the definition of "highway" in M.C.L. § 691.1401(e); M.S.A. § 3.996(101)(e), it is arguable that the phrase "on any highway" is redundant because the word "sidewalk" itself is commonly understood to refer to a paved way for pedestrians on the side of a roadway. Nevertheless, the modifying phrase "on any highway" is relevant to other entities listed in M.C.L. § 691.1401(e); M.S.A. § 3.996(101)(e), such as bridges and culverts. In any case, while the phrase "on any highway" may be redundant with regard to "sidewalks," the meaning of "sidewalks ... on any highways," as indicated by the common usage of the language, supports the conclusion that only paved ways located adjacent to a public roadway come within the meaning of "sidewalks" as used in M.C.L. § 691.1401(e); M.S.A. § 3.996(101)(e).
[5]  Defendants assert in their brief on appeal that the main road in the park is not a "road ... which is open for public travel." See M.C.L. § 691.1401(e); M.S.A. § 3.996(101)(e). However, because the trial court's decision was based upon the definition of "sidewalk," we decline to address this issue. See Smit v. State Farm Mut. Automobile Ins. Co., 207 Mich.App. 674, 685, 525 N.W.2d 528 (1994).